                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

CIVIL ACTION NO. 18-114-DLB-CJS

MICHAEL STINE, et al.                                                             PLAINTIFFS


vs.                       MEMORANDUM OPINION AND ORDER


FEDEX GROUND PACKAGE
SYSTEM, INC.                                                                     DEFENDANT

                          * *   * *   * *   * *   * *   * *   * *   * *

       This matter is before the Court on Plaintiffs’ Motion to Facilitate, wherein Plaintiffs

request an opportunity to notify other potential class members of the existence of this

putative FLSA collective action and to provide them with the opportunity to “opt-in”

pursuant to 29 U.S.C. § 216(b). (Doc. # 12). The Court construes this Motion as one for

conditional certification under the FLSA. For the reasons set forth below, Plaintiffs’ Motion

(Doc. # 12) is granted.

I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

       Plaintiffs Michael Stine and Zach Payne filed this putative collective action under

the Fair Labor Standards Act (FLSA), 29 U.S.C. § 216(b), on July 5, 2018, and filed an

Amended Complaint on September 11, 2018. (Docs. # 1 and 7). In their Amended

Complaint, Plaintiffs allege that they were employed by Defendant Fedex Ground

Package System, Inc., as “operations managers” in Boone County, Kentucky. (Doc. # 7

at 2). As operations managers, Plaintiffs allege that they were tasked with handling and

sorting packages at Defendant’s Boone County facility.              Id.   Plaintiffs allege that
Defendant had longstanding policies and practices of requiring its operations managers

to clock out and clock back in for their lunch breaks but to continue working through these

“breaks” without pay in violation of the FLSA and Kentucky’s minimum-wage and overtime

statutes. Id. at 1. Plaintiffs also allege that they and other current and former similarly-

situated employees regularly worked overtime and that, as a consequence of not being

paid for their lunch breaks, received overtime pay which was one-half hour per day less

than what should have been paid. Id. at 1-2.

       As a result of Defendant’s alleged acts, Plaintiffs allege five causes of action:

violation of 28 U.S.C. §§ 206 and 207(a) (Counts I and II, respectively); violation of Ky.

Rev. Stat. § 33.285 (Count III); violation of 29 U.S.C. § 211(c) (Count IV); and violation of

Ky. Rev. Stat. § 337.320(1) (Count V). (Doc. # 7 at 3-4). Plaintiffs seek, inter alia,

“restitution for the lunch breaks they were not paid for and for the overtime compensation

that would have resulted had the lunchbreak time been added to the hours worked for the

week.” Id. Plaintiffs seek to bring this action “on behalf of themselves and all other current

and former ‘operations managers’ at . . . Fed Ex Ground,” specifically, a “class of similarly

situated employees . . . who may choose to opt in to this action . . . consist[ing] of all

current and former employees of Defendant who were required by Defendant to work

through their lunchbreak but did not get paid for the time or for the additional overtime

that resulted.” Id. at 2.

       Defendant filed its Answer to the Amended Complaint on September 25, 2018,

and thereafter the Court entered a Scheduling Order. (Docs. # 8 and 11). On November

16, 2018, Plaintiffs timely filed the instant Motion to Facilitate. (Doc. # 12). Plaintiffs

attached to their Motion the Affidavit of Plaintiff Michael Stine, wherein he attests to facts



                                              2
in support of their allegations that (1) Plaintiffs Stine and Payne each worked for

Defendant as operations managers within the past five years; (2) Defendant failed to pay

its operations managers proper overtime compensation; and (3) the unlawful pay

practices at issue in this case are pervasive, widespread, and substantially similar

throughout Defendant’s local class of workers known as operations managers. Id. at 3

(citing Doc. # 12-1). Plaintiffs’ Motion to Facilitate requests that the Court issue an Order

directing Defendant to “immediately provide Plaintiffs’ counsel with a list of the names

and contact information of all current and former operations manager employees

employed in its Boone County, Kentucky location within the last five years immediately

preceding the filing of the Complaint,” and “authorizing the issuance of a Court-approved

notice to the Potential Class Members so that they may be made aware of and can

effectively assert their claims on a timely basis.” Id. at 1-2. Plaintiffs attach a proposed

Notice and attendant opt-in form to their Motion. See (Doc. # 12-2). The Motion having

been fully briefed, see (Docs. # 16 and 17), this matter is now ripe for review.

II.    ANALYSIS

       A.     Standard of Review

       Pursuant to the FLSA, an employee may bring a collective action against any

employer on his or her own behalf and on behalf of other employees “similarly situated.”

29 U.S.C. § 216(b). Separate in form from traditional class actions governed by Rule 23

of the Federal Rules of Civil Procedure, FLSA collective actions require potential class

members to notify the Court of their desire to opt in to the collective action. Id. (“No

employee shall be a party plaintiff to any such action unless he gives his consent in writing

to become such a party and such consent is filed in the court in which such action is



                                             3
brought.”); see also Thomas v. Speedway SuperAmerica, LLC, 506 F.3d 496, 501 (6th

Cir. 2007). The decision to conditionally certify a class is within the discretion of the trial

court. Snelling v. ATC Healthcare Servs., Inc., No. 2:11-CV-983, 2012 WL 6042839, at

*2 (S.D. Ohio Dec. 4, 2012) (citing Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170

(1989)).

       In determining whether to certify a collective action under the FLSA, the Sixth

Circuit has adopted a two-tiered approach. Comer v. Wal-Mart Stores, Inc., 454 F.3d

544, 546-47 (6th Cir. 2006). The first stage, commonly called “conditional certification,”

involves providing notice to potential plaintiffs by giving them the opportunity to “opt-in” to

the lawsuit. Id. at 546-47. The second stage occurs after this initial discovery process

related to identifying and notifying potential plaintiffs occurs. Waggoner v. U.S. Bancorp,

110 F. Supp. 3d 759, 764 (N.D. Ohio 2015) (citing Comer, 454 F.3d at 547 (stating that

the second stage is initiated “after all of the opt-in forms have been received and discovery

has concluded”)). This conditional, two-stage approach allows the Court to examine

whether the plaintiffs who have filed opt-in notices with the Court during stage one are in

fact similarly situated to the originally-named plaintiffs. Comer, 454 F.3d at 547. If the

Court then determines at stage two that the plaintiffs are not similarly situated, the Court

may decertify the class. Harrison v. McDonald’s Corp., 411 F. Supp. 2d 862, 864 (S.D.

Ohio 2005).

       Plaintiffs seeking to certify a collective action under the FLSA bear the burden to

show that they and the class they seek to represent are similarly situated. However, at

this first stage—conditional certification—a named plaintiff must provide only a “modest

factual showing” to demonstrate that he is similarly situated to his proposed co-plaintiffs,



                                              4
and the court’s review of this modest showing “is made using a fairly lenient standard,”

which “typically results in ‘conditional certification’ of a representative class.” Crawford,

2007 WL 293865, at *5 (quoting Comer, 454 F.3d at 546-47). See also Hamm v. S. Ohio

Med. Ctr., 275 F. Supp. 3d 863, 874 (S.D. Ohio 2017). Generally, courts require “nothing

more than substantial allegations that the putative class members were together the

victims of a single decision, policy, or plan.” Id. (quoting Rodolico v. Unisys Corp., 199

F.R.D. 468, 480 (E.D.N.Y. 2001)). “[I]n order to meet this standard, plaintiffs must simply

‘submit evidence establishing at least a colorable basis for their claim that a class of

similarly situated plaintiffs exist.’” Olivo v. GMAC Mortg. Corp., 374 F. Supp. 2d 545, 548

(E.D. Mich. 2004). During this preliminary stage, “a district court does not generally

consider the merits of the claims, resolve factual disputes, or evaluate credibility.”

Waggoner, 110 F. Supp. 3d at 765 (citing Swigart v. Fifth Third Bank, 276 F.R.D. 210,

214 (S.D. Ohio 2011)). Moreover, the FLSA “does not import ‘the more stringent criteria

for class certification under Fed. R. Civ. P. 23’ and it is also ‘less stringent than [the] Rule

20(a) requirement that claims ‘arise out of the same transaction or occurrence’ for joinder

to be proper[.]” Id. (citing O’Brien v. Ed Donnelly Enter., Inc., 575 F.3d 567, 584 (6th Cir.

2009)).

       With respect to the initial inquiry into whether a plaintiff is similarly situated with the

proposed collective class, the Sixth Circuit has observed that “plaintiffs are similarly

situated when they suffer from a single, FLSA-violating policy, and when proof of that

policy or conduct in conformity with that policy proves a violation as to all the plaintiffs.”

Id. (quoting O’Brien, 575 F.3d at 585). The court in O’Brien also explained, however, that

“[s]howing a ‘unified policy’ of violation is not required” to support conditional certification



                                                5
of a collective act. Id. at 584. Rather, plaintiffs may also meet the similarly-situated

requirement if they can demonstrate, at a minimum, that “their claims [are] unified by

common theories of defendants’ statutory violations, even if the proofs of these theories

are inevitably individualized and distinct.” Id. at 585. See also Lewis v. Huntington Nat’l

Bank, 789 F. Supp. 2d 863, 867 (S.D. Ohio 2011) (stating that, at the initial notice stage,

“the named plaintiff need only show that [his] position [is] similar, not identical, to the

positions held by the putative class members”).

       There are two issues before the Court in this first-stage analysis: (1) the

appropriateness of conditional certification under the FLSA; and (2) the propriety of

Plaintiffs’ proposed notice. The Court will address each issue in turn.

       B.     Conditional Certification

       Pursuant to the lenient standard afforded plaintiffs during the conditional-

certification stage, Plaintiffs have made the requisite modest factual showing to

demonstrate that they are similarly situated to the proposed class of employees. Plaintiffs

have specified a discrete group of individuals with the same job title in the same facility—

operations managers throughout Defendant’s local facility in Boone County, Kentucky.

See Marshall, 2008 WL 11344687, at *1 (finding that workers with the same job

description who generally reported to the same factory were sufficiently “similarly

situated” for purposes of FLSA conditional certification). Further, the proposed plaintiffs’

claims, along with the currently-named Plaintiffs’ claims, all stem “from a single, FLSA-

violating” policy—that is, Defendant’s alleged policy of requiring operations managers at

its Boone County facility to work through their lunch breaks without pay. See Hamm, 275

F. Supp. 3d at 875-77 (first stage of the Sixth Circuit’s two-tiered approach satisfied when


                                             6
security guards’ claims all stemmed from employer’s meal-break deduction policy).

These allegations are supported by the affidavit of Plaintiff Michael Stine. See (Doc. #

12-1). “[A]t a minimum,” therefore, Plaintiffs meet the “similarly situated” requirement

because they can demonstrate a reasonable basis that their claims are “unified by

common theories of defendants’ statutory violations.” Lewis, 789 F. Supp. 2d at 867.

See also Smith v. Generations Healthcare Servs. LLC, No. 2:16-cv-807, 2017 WL

2957741, at *5 (S.D. Ohio July 11, 2017) (granting conditional certification based upon

allegations in the plaintiff’s complaint and the plaintiff’s declaration that employer had

company-wide policy of failing to pay overtime premiums in violation of the FLSA).

       Defendant presents five central arguments in response. Defendant first argues

that Plaintiffs’ factual showing is inadequate because Plaintiff Stine “lacks the personal

knowledge required to credit [his] affidavit’s contentions” and, without more, Plaintiffs’

complaint standing alone is insufficient. (Doc. # 16 at 15-17). Specifically, Defendant

questions Plaintiff Stine’s basis for making assertions as to “all operations managers” at

the facility when, according to Defendant, he “would have no personal knowledge about

the experiences of operations managers” who worked different shifts or worked in

different parts of the facility. Id.

       Case law cited in Defendant’s own response brief, (Doc. # 16 at 18), vitiates this

argument. See Smith, 2017 WL 2957741, at *5 (noting that questions of credibility are

inappropriate at the conditional-certification stage). In Smith, the district court granted

conditional certification based solely upon allegations in the complaint and the plaintiff’s

declaration.    Noting that “her allegations are less than fulsome,” the district court

nonetheless found that, under the lenient standard of the first stage of the two-tiered



                                             7
inquiry, “to question how [the plaintiff] became aware of other HHAs employed by

[d]efendants who were not paid overtime is to inquire into [p]laintiff’s credibility—which

the Court typically does not undertake at the conditional certification stage.” Id. (citing

Myers, 201 F. Supp. 3d at 890; Swigart, 276 F.R.D. at 214 (stating that, during this

preliminary stage, “a district court does not generally consider the merits of the claims,

resolve factual disputes, or evaluate credibility”)). See also Hamm, 275 F. Supp. 3d at

876 (rejecting a defendant’s personal-knowledge argument that declarant would not have

been able to observe other security officers at lunch because “the Court is not permitted

to weigh the parties’ competing evidence at this juncture”). Similarly, here Defendant’s

skepticism at how Mr. Stine allegedly became aware that other operations managers

working during different shifts or at different locations within the facility were not paid

overtime calls for the Court to weigh competing evidence and inquire into Plaintiffs’

credibility—which is inappropriate at this stage. Smith, 2017 WL 2957741, at *5; Hamm,

275 F. Supp. 3d at 876.

       Defendant next argues that Plaintiffs’ factual showing is inadequate essentially

because Plaintiffs have not specifically identified or provided the affidavits of other

potential class employees. (Doc. # 16 at 17-18). Plaintiffs are not required to identify

other putative class members who wish to join this action in order to meet the first stage

of the two-tier inquiry. See Hamm, 275 F. Supp. 3d at 875 (rejecting similar argument

and finding that “[t]here is no requirement that a motion for conditional certification, at this

stage of the litigation, be supported by affidavits of interest from potential plaintiffs”). See

also Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819, 840 (N.D. Ohio 2011)

(“[C]ourts have not traditionally required a plaintiff seeking conditional certification to



                                               8
come forward with some threshold quantity of opt-in plaintiffs”); Martin v. Psalms, No.

2:10-CV-02532, 2011 WL 2882387, at *7-8 (W.D. Tenn. July 15, 2011) (noting that the

Sixth Circuit has neither required such a showing nor held such a showing is not required).

       Furthermore, Defendant ignores the substantial number of cases in which courts

have conditionally certified a class based upon lone declarations from named plaintiffs or

a single witness. See, e.g., Ford v. Carnegie Mgmt. Servs., Inc., No. 2:16-CV-18, 2016

WL 2729700, at *1-4 (S.D. Ohio May 11, 2016) (finding conditional certification proper

when named plaintiff’s declaration contained “sufficient evidence to make a modest

showing that the potential class members are similarly situated”); Lewis, 789 F. Supp. 2d

at 868 (granting motion for conditional certification supported only by declarations from

the two named plaintiffs); Sisson v. OhioHealth Corp., No. 2:13-CV-0517, 2013 WL

6049028, at * 7 (S.D. Ohio Nov. 14, 2013) (granting motion for conditional certification

supported by a single witness declaration even though the plaintiff did not identify “any

proposed plaintiffs by name or submit[] affidavits from any potential plaintiffs”).         In

accordance with this precedent, the Court finds that a plaintiff’s factual showing is not

inadequate merely because a plaintiff fails to specifically identify or provide the affidavits

of other potential class employees.       Where, as here, the named plaintiff’s affidavit

demonstrates a reasonable basis that the class’s claims are “unified by common theories

of defendants’ statutory violations,” the Court may appropriately exercise its discretion to

grant conditional certification. Lewis, 789 F. Supp. 2d at 867.

       Third, in a variation of its previous argument that Plaintiffs’ motion fails because

they have not identified any other employees by name, Defendant argues that Plaintiffs’

failure to submit affidavits from other operations managers at the Boone County facility



                                              9
actually “confirm[s] that other similarly situated individuals do not exist.” (Doc. # 16 at

19). The existence of such employees is a factual issue. As set forth supra, here

Defendant is again asking the Court to weigh competing evidence and inquire into

Plaintiffs’ credibility—which is simply inappropriate at this stage.        Smith, 2017 WL

2957741, at *5; Hamm, 275 F. Supp. 3d at 876.

       Fourth, Defendant argues that the named Plaintiffs are not similarly situated to one

another because Plaintiff Payne initially worked part time and they were supervised by

different managers. (Doc. # 16 at 19-20). Again, however, Defendant’s argument asks

the Court to weigh competing evidence and inquire into Plaintiffs’ credibility—which is

simply inappropriate at this stage. Smith, 2017 WL 2957741, at *5; Hamm, 275 F. Supp.

3d at 876. Further, similar arguments have been rejected courts in by sister districts.

Plaintiffs are not required to have identical job duties to satisfy the first stage. For

example, the court in Smith granted conditional certification for a class of “[a]ll current and

former Home Health Aides or other job titles performing similar job duties.” Smith, 2017

WL 2957741, at *3. Rather, all that is required is a showing that “claims of the proposed

class are unified by common theories of defendants’ statutory violations.” Hamm, 275 F.

Supp. 3d at 877. As Plaintiffs have shown that here, see supra, Defendant’s fourth

argument is equally unavailing.

       Fifth and finally, Defendant argues that conditional certification should be denied

because Plaintiff Stine’s affidavit admits that working through unpaid lunch breaks “did

not occur every single lunch break.” (Doc. # 16 at 20) (citing Doc. # 12-1). Defendant

contends that Plaintiff Stine’s “admission as to the individualized application of the

purported off-the-clock policy makes collective treatment improper.”          Id.   Defendant



                                              10
further points to its own evidence, in the form of its timekeeping policy, to show that there

was no common policy as alleged by Plaintiff. Id.

       Again, factual disputes—such as whether Plaintiffs’ lunch breaks were controlled

by Defendant’s proffered written policy or the unwritten policy alleged by Plaintiffs—are

not to be considered during the first stage of the two-tiered certification procedure.

Hamm, 275 F. Supp. 3d at 877. In fact, the Hamm court expressly rejected a defendant’s

similar argument that conditional certification was improper because the case would

require individualized factual inquiry into the circumstances of each uncompensated meal

break. Id. As the Hamm court noted, should first-stage discovery ultimately demonstrate

that the class members are not similarly situated, a defendant may move to decertify the

conditional certification at the second stage of certification proceedings. Id. Where the

plaintiffs had presented evidence that the named plaintiffs and the proposed class were,

as here, unified by a common theory, conditional certification was appropriate. Id.

       Whether Plaintiffs’ proposed class should be certified conditionally under the FLSA

is a relatively close question based solely upon Plaintiff Stine’s brief affidavit and the

allegations in Plaintiffs’ Amended Complaint. See Smith, 2017 WL 2957741, at *5 n.2.

“However, after balancing the equities of the case, the Court determines that it would be

easier for Defendant[] to attempt to decertify the class than for Plaintiff[s] to engage in

further discovery and re-file a Motion for Conditional Certification.” Id. Accordingly, in

light of the “fairly lenient” standard that “typically results in conditional certification,” the

Court concludes that Plaintiffs have minimally but sufficiently satisfied the “modest”

factual threshold required for conditional certification.      Comer, 454 F.3d at 546-47).




                                               11
Accordingly, Plaintiffs’ construed Motion requesting conditional certification (Doc. # 12)

will be granted.

      C.      Notice

      Having determined that conditional certification is warranted, the Court turns now

to the form and manner of Plaintiffs’ proposed notice.       Once a collective action is

conditionally approved, district courts are vested with “discretion . . . to implement 29

U.S.C. § 216(b) . . . by facilitating notice to potential plaintiffs.” Snelling, 2012 WL

6042839, at *2 (citing Hoffman-La Roche, 493 U.S. at 170). Plaintiffs have attached to

their construed Motion for conditional certification a proposed notice and opt-in consent

form (collectively, the “proposed notice”). (Doc. # 12-2). Defendant sets forth several

objections to portions of the proposed documents—none of which Plaintiffs substantively

dispute. (Doc. # 16 at 21).

      First, Defendant argues that the proposed notice is overbroad because Plaintiffs

seek to include employees who worked at Defendant’s facility for “the last five years

immediately preceding the filing of the Complaint.” (Doc. # 16 at 22) (citing Doc. # 12 at

1). However, Defendant argues that the FLSA is generally governed by “a two-year

limitations period” and “[a]t most, Plaintiffs would be entitled to a class list and notice

covering a three-year lookback period.” (Doc. # 16 at 22, 22 n.1). The Court agrees that

a three-year lookback period is the appropriate measure at the conditional-certification

stage under the circumstances. “A two-year statute of limitations applies to actions

brought under the FLSA; however, if the action arises out of a willful violation, a three-

year limitations period applies.” Stanley v. Turner Oil & Gas Props., Inc., No. 2:16-cv-

386, 2017 WL 127481, at *9 (S.D. Ohio Jan. 13, 2017) (citing 29 U.S.C. § 255(a)).



                                            12
Plaintiffs do not substantively dispute this argument. See (Doc. # 17). Thus, the scope

of putative class members is restricted to at most a three-year lookback period. Stanley,

2017 WL 127481, at *9; Hamm, 275 F. Supp. 3d at 878. In Hamm, the district court found

that, “[g]iven the lenient standard employed at the conditional certification stage, and the

Court’s obligation to refrain from weighing Defendant’s competing evidence at this

juncture, the Court finds it appropriate to define the proposed class using a three year

statute of limitations.” Hamm, 275 F. Supp. 3d at 878. Likewise, here the Court agrees

that a three-year limitations period is appropriate at this stage.1 Smith, 2017 WL 2957741,

at *6.

         Second, Defendant argues that Plaintiffs’ proposed notice is improper because the

top of the first page is headed with the title, “UNITED STATES DISTRICT COURT FOR

THE EASTERN DISTRICT OF KENTUCKY.” (Doc. # 16 at 22) (citing Doc. # 12-2).

Plaintiffs do not dispute Defendant’s argument that this is improper. See (Doc. # 17). As

Defendant notes, several district courts have found that “placing the court name in the

heading is improper because it may be misconstrued as judicial support for the plaintiffs’

litigation.” Martinez v. Cargill Meat Sols., 265 F.R.D. 490, 499 (D. Neb. 2009). See also

Jirak v. Abbot Labs., Inc., 556 F. Supp. 2d 845, 851 (N.D. Ill. 2008) (rejecting proposed

notice containing “United States District Court for the Northern District of Illinois” at the

top of the first page because “[t]his language could suggest to potential plaintiffs that the

Court has lent its imprimatur to the merits of this case”). The Court agrees that this



1        Whether Defendant’s alleged violation of the FLSA was “willful”—whether the employer
“knew or showed reckless disregard as to whether its conduct was prohibited”—is “a question
better suited for a later stage of the litigation, and certification at this stage on the statute-of-
limitations issue is “by no means final.” Hamm, 275 F. Supp. 3d at 878; Smith, 2017 WL 2957741,
at *6.

                                                 13
language could suggest to potential plaintiffs that the Court has given its imprimatur to

the merits of this case. Jirak, 556 F. Supp. 2d at 851. As the Supreme Court explained,

“[i]n exercising the discretionary authority to oversee the notice-giving process, . . . trial

courts must take care to avoid even the appearance of a judicial endorsement of the

merits of the action.” Id. (citing Hoffman-La Roche, 493 U.S. at 174). Thus, Plaintiffs

must remove this heading from the notice and caption the document as a “NOTICE,” or,

“alternatively, include the entire caption of the case so that it is clear the notice is a court

document and not some type of letter from the Court.” Id. Further, in addition to the

language that the Court has not taken any position on the merits of this action, see (Doc.

# 12-2), the notice should add a statement “advis[ing] potential class members not to

contact the Court with questions about the litigation.” Jirak, 556 F. Supp. 2d at 851.

       Third, Defendant argues that Plaintiffs’ proposed notice is improper in scope

because it does not define with specificity either the class or the Defendant. (Doc. # 23

at 27). Plaintiffs do not dispute this argument. See (Doc. # 17). The Court agrees. The

language of the notice’s second paragraph should be modified to specify the relevant time

period discussed supra and the location at Defendant’s Boone County facility. Further,

the notice should refer to the Defendant by its complete name—Fedex Ground Package

System, Inc.

       Fourth, Defendant argues that the notice is misleading because it fails to specify

that only Plaintiffs’ FLSA claims—as opposed to its state-law claims—would be

conditionally certified. Fifth and finally, Defendant argues that the notice is improper

because Defendant has not had an opportunity to formulate and include a summary of its

position on the case in the notice. (Doc. # 16 at 24) (citing Biggs v. Quicken Loans, Inc.,



                                              14
No. 10-CV-11928, 2014 WL 12661985, at *6 (E.D. Mich. Feb. 19, 2014)). Defendant also

objects to, without substantively specifying, “[n]umerous ancillary issues” not addressed

in Plaintiffs’ notice. (Doc. # 16 at 24). Again, Plaintiffs do not dispute these arguments.

(Doc. # 17). As for these remaining objections to Plaintiffs’ proposed notice, “[b]oth the

parties and the [C]ourt benefit from settling disputes about the content of the notice before

it is distributed.” Smith, 2017 WL 2957741, at *6 (citing Hoffman-La Roche, 493 U.S. at

172). Therefore, the Court finds that it is appropriate for the parties “to meet and confer

about the content of Plaintiffs’ proposed notice and consent-to-sue form and resolve all

objections to the extent possible.” Id. Further, the parties should confer regarding the

appropriate opt-in period under the circumstances. Id.

III.   CONCLUSION

       Accordingly, IT IS ORDERED as follows:

       (1)    Plaintiffs’ Motion to Submit (Doc. # 20) is granted;

       (2)    Plaintiffs’ construed Motion to certify conditionally this case as a collective

action under the FLSA (Doc. # 12) is granted. Specifically, the Court conditionally

certifies the following class:

       All current and former operations managers employed by FedEx Ground
       Package System, Inc. at its Boone County, Kentucky facility who, since July
       5, 2015, were subject to a policy or practice of not being paid for work they
       were required to do during their lunch breaks, resulting in an underpayment
       of overtime pay.

       (3)    The parties shall promptly meet and confer as to the content of Plaintiffs’

proposed notice (Doc. # 12-2);

       (4)    Within fourteen (14) days of the date of entry of this Order, the parties

shall file a joint status report advising of the results of the parties’ conference and



                                             15
attaching a proposed revised notice. Should the parties fail to reach an agreement and

find that a joint report is not possible, the parties shall each file individual reports with their

own attendant proposed revised notices, which the Court shall entertain for the purposes

of drafting finalized notice and consent-to-sue forms; and

       (5)     Upon the Court’s approval of the notice and consent-to-sue forms, Plaintiffs

are permitted to disseminate the notice to all putative class members via regular mail and

e-mail. Defendants must therefore produce the names, all known addresses, and e-mail

addresses of putative class members within thirty (30) days of this Court’s order

finalizing the notice and consent-to-sue forms.

       This 18th day of June, 2019.




K:\DATA\Opinions\Covington\2018\18-114 MOO on 216b.docx




                                                16
